5 F.3d 567
303 U.S.App.D.C. 315
NATIONAL TRUST FOR HISTORIC PRESERVATION IN the UNITEDSTATES;  Historic Preservation League, Inc., aNon-profit Corporation;  PreservationTexas, a Non-profitCorporation, Appellants,v.FEDERAL DEPOSIT INSURANCE CORPORATION;  Andrew C. Hove, Jr.,in his official capacity as Acting Chairman,Federal Deposit Insurance Corp.
No. 93-5137.
United States Court of Appeals,District of Columbia Circuit.
Oct. 21, 1993.

Before:  WALD, SILBERMAN,* and RANDOLPH,** Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellants' petition for rehearing, it is


2
ORDERED that the petition for rehearing be granted.  The Clerk is directed to calendar this case for oral argument and establish a briefing schedule.  It is


3
FURTHER ORDERED, on the court's own motion, that the court's judgment and opinion filed May 28, 1993, 995 F.2d 238, be vacated.



*
 Judge Silberman was selected to replace Justice Ruth B. Ginsburg as a member of the panel


**
 Judge Randolph would deny the petition for rehearing